Citation Nr: 0318780	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  02-02 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for 
hepatitis, claimed to have been caused by blood transfusions 
administered by VA in 1987.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from February 1951 to March 
1953.  This appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto Rico, which denied the claim for 
benefits under 38 U.S.C.A. § 1151.  The veteran timely 
disagreed with that determination, and a statement of the 
case (SOC) was issued in February.  The veteran submitted a 
timely substantive appeal in February 2002.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist, and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to this claim.  The 
decisions of the United States Court of Appeals for Veterans 
Claims require that the veteran be provided explicit notice 
of the provisions of the VCAA.  E.g., Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Further, given the recent 
decision of the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), the Board must remand the claim to afford 
the veteran due process of law as described in the Federal 
Circuit decision.  

Accordingly, the case is remanded for the following action:

1.  The veteran should be notified of the enactment 
of the VCAA, of his responsibilities under the Act, 
and of VA's duties and responsibilities under the 
Act.  The veteran should be specifically advised of 
the period of time in which he may timely submit or 
identify evidence which might substantiate his 
claim.  

2.  After the preceding has been accomplished and 
further development as may be subsequently deemed 
necessary undertaken, the veteran's claim should be 
re-adjudicated.  If the decision remains adverse to 
the veteran, he and his representative should be 
furnished a supplemental statement of the case 
(SSOC), which must contain notice of all relevant 
actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and 
regulations, to include the VCAA and its 
implementing regulations, considered pertinent to 
the issue currently on appeal.  The veteran and his 
representative should be afforded an appropriate 
period of time for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2001), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).




